                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


UNITED STATES OF AMERICA                       §
                                               §
                                               §              CASE NUMBER 6:19-CR-11
v.                                             §
                                               §
                                               §
TIMMY LYNN VAUGHN                              §
                                               §


                ORDER ADOPTING MAGISTRATE JUDGE=S FINDINGS
                OF FACT AND RECOMMENDATION ON GUILTY PLEA


       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant=s plea of guilty to Count 1 of the

Indictment charging Defendant with a violation of 18 U.S.C. § 1014—False Statement to Bank.

       Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11,

the Magistrate Judge recommends that the Court accept Defendant=s guilty plea. The parties

waived their right to file objections to the Findings of Fact and Recommendation. The Court is of

the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed on May 2, 2019, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the plea agreement is approved by the Court, conditioned upon a review of the

presentence report.




                                               1
      It is finally ORDERED that, pursuant to Defendant=s plea agreement, the Court finds

Defendant, Timmy Lynn Vaughn, GUILTY of Count 1 of the Indictment in the above-numbered

cause and enters a JUDGMENT OF GUILTY against Defendant as to Count 1 of the Indictment.

      So ORDERED and SIGNED this 3rd       day of May, 2019.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                           2
